Title: From Thomas Jefferson to Albert Gallatin, 17 April 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Apr. 17. 04.
          
          I recieved yesterday your favor of the 12th. and have this day recommended to mr Madison to apprise Govr. Claiborne of the nullity of the charter for a bank granted by him, on the ground of it’s being opposed by a law of Congress, and that it should be revoked. I happened to be writing to Govr. Claiborne on another subject, & informally stated to him this also, in order to induce him to suspend immediately further proceedings. the extreme situation of my daughter obliges me to add only my affectionate salutations.
          
            Th: Jefferson
          
        